OPINION — AG — **** PORT AUTHORITY MEMBERSHIP RESTRICTIONS **** FOLLOWING THE ENGINEERING AND DESIGNATION OF A PORT SITE BY A PORT AUTHORITY UNDER 82 O.S. 1971 1101 [82-1101] ET SEQ., AN INDIVIDUAL OWNING LAND OR REPRESENTING IN A FIDUCIARY CAPACITY OR AS AN AGENT FOR ANOTHER PERSON OWNING LAND LOCATED WITHIN FIVE (5) MILES OF SAID PORT CAN SERVE AS A MEMBER OF THAT PORT AUTHORITY. IN THE EVENT AN INDIVIDUAL IS SERVING AS A MEMBER OF A PORT AUTHORITY UNDER THE EXCEPTION WHICH IS MENTIONED IN THE ANSWER TO QUESTION NO. 1, HE IS NOT SUBJECT TO REMOVAL SOLELY ON THE BASIS OF SUCH OWNERSHIP OR REPRESENTATION OF OWNERSHIP. IN THE EVENT A MEMBER OWNS LAND OR REPRESENTS THE OWNERSHIP OF LANDS LOCATED WITHIN FIVE (5) MILES OF ANY LANDS MERELY BEING EXAMINED OR SURVEYED FOR EXPANSION OF AN EXISTING AND DESIGNATED PORT, SUCH MEMBER DOES NOT HAVE TO RESIGN BUT IS SUBJECT TO REMOVAL BY THE APPOINTING BODY. CITE: 82 O.S. 1971 1102 [82-1102](A), 82 O.S. 1971 1101 [82-1101] (TODD MARKUM)